Order entered July 9, 2019




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-19-00589-CV

                         IN THE INTEREST OF L.M.T., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-19417

                                          ORDER
       Before the Court is court reporter Janet Saavedra’s July 8, 2019 request for extension of

time to file the record. We GRANT the request and ORDER the reporter’s record be filed no

later than August 8, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE